I am very proud and honoured to be addressing the General Assembly at its seventy-second session in my capacity not only as President of the Republic of Madagascar and on behalf of the Malagasy people, but also as President of the Common Market for Eastern and Southern Africa and current President of the Summit of la Francophonie.
At the outset, I would like to welcome the election of Mr. Miroslav Lajčák as President of the Assembly and to extend to him my sincerest and warmest congratulations. Madagascar, at his side as a Vice-President of the Assembly, which brings together the 193 States Members of the United Nations, and as host of the sixteenth Summit of la Francophonie, on 26 and 27 November 2016, can only share in the values and ideals that unite us here to achieve a more just and stable world together — development, peace, security and international law.
The theme of our debate, “Focusing on the human being: Striving for peace and a decent life for all on a sustainable planet”, appeals to us all because the very raison d’être of every State is to ensure its people’s welfare through the ways and means of their own choosing. For Madagascar, the choice is clear and obvious. We have placed and continue to place the human individual at the centre of our concerns. We therefore welcome the relevance of this year’s theme, and I am happy to share with the Members of the Assembly what we have done and strive to do in Madagascar since 2014 to provide a better and decent life for the Malagasy.
The challenges that awaited me in 2014 — when I was elected by the Malagasy people to preside over their destiny on the heels of our protracted emergence from a five-year political, economic and social crisis — were significant. The country and people had been overwhelmed by international sanctions for five years, which exacerbated the poverty rate, affecting 92 per cent of the population, and the incidence of food insecurity and malnutrition. The logical outcome of the crisis was political and social instability and an anaemic economy, not to mention corruption and insecurity.
However, we stepped up to meet those challenges. We were fully convinced that Madagascar had no reason to remain poor, with its potential and its people, more than 50 per cent of whom are women and more than 61.3 per cent under 25 years of age. If everyone makes their own resolute contribution, then I truly believe — optimist that I am — in economic recovery and national reconstruction leading to renewed growth. Those three pillars will enable our State to consolidate a people-centred approach. In fact, like many of the leaders and high-ranking officials present in the Hall, I am an upbeat optimist about my country, my continent and our collective future. Faced with challenges, I often think about what Nelson Mandela said:
“After climbing a great hill, one only finds that there are many more hills to climb. It always seems impossible until done.”
There can be no doubt that this affirmation holds true for us all.
Today, one year before Madagascar’s 2018 presidential elections, after continued and determined efforts, I can say that Madagascar has reached a milestone and a level that gives rise to the highest hopes, given the progress made in terms of both political stability, however fragile, and economic and social prospects. In that context, I can say that since 2016, Madagascar has raised $6.4 billion in global investment and aid from institutional donors. That has enabled us to start investing in key sectors of our economy and the future of our country. Worksites have been opened everywhere with a view to permanently reducing the poverty of my country and assisting our most vulnerable strata. Our efforts have included institutional standardization, good governance and the establishment of conditions conducive to improving the political climate, in particular through national reconciliation and implementation of our national development plan for revitalizing our economy through realizing the real potential of our wealth.
Our policy of establishing basic infrastructure in many sectors is beginning to bear fruit. We have received support from our partners in implementing the bases of the 2015-2019 national development plan in agriculture, cattle-raising, energy and fisheries. Lastly, we have shown that Madagascar can play a part on the world stage by successfully hosting and organizing regional and international summits, including for the Common Market for Eastern and Southern Africa and the Summit of la Francophonie, of which we are currently President.
This year, we intend to pursue projects that include establishing special economic zones in two areas, creating pilot digital cities, accelerating our energy transition and strengthening basic infrastructure to improve education and public health. In the social sector, too, we are investing in education and training doctors, teachers and engineers.
In order to achieve Sustainable Development Goal 4, my Government has developed an ambitious education sector plan to ensure that children in Madagascar have access to quality education. We are also investing in rebuilding our health-care system, which was gutted and destroyed during the years under sanctions. We have also reopened the health centres that were closed during the crisis periods in order to revitalize the network and expand it nationally.
In general, we have established a platform for strengthening our health-care system to coordinate the health-related interventions of our various partners and improve our monitoring of disease. Madagascar has created a digital epidemiological surveillance system that enables it to monitor in real time 28 diseases that have the potential to become epidemics. In addition, the Government has taken steps to promote long-term actions such as launching universal health coverage and reducing maternal and infant mortality, a major aspect of maternal, newborn and child health.
The budget for nutrition has been increased, agricultural production has been diversified and specific water, sanitation and nutrition projects targeting vulnerable populations have been implemented through our national nutrition action plan.
We are also investing in infrastructure to create jobs and accelerate economic growth. We are investing in ports, highways, bridges and airports, which will reintegrate Madagascar into the global economy. We are also strengthening our tourism industry to create decent, paying jobs and preserve our unique and invaluable ecology and biodiversity. In that context, Madagascar has always sought to uphold its international commitments. The commitment we entered into in Durban in 2002 to tripling our protected area has been honoured; today those areas encompass more than 6.9 million hectares, in addition to our marine protected areas.
In order to effectively tackle poverty, we must sustainably create wealth for the largest possible number of people while ensuring the responsible management of natural resources and combating global warming. We must also develop and implement appropriate sustainable development as quickly as possible. Low- carbon, inclusive and shared growth that creates jobs, in particular for women and young people, must be the economic model of tomorrow in order to ensure that future generations enjoy better living conditions in a protected environment.
Given climate change and the threats to natural resources, biodiversity and ecosystems, we have no choice but to act quickly and we must not waste time. We therefore support the initiatives of the President of France aimed at putting a global environment pact in place. I take this opportunity to thank the Kingdom of Morocco for providing financial assistance to Madagascar, which is currently suffering from drought, in the framework of bilateral South-South cooperation. That is concrete action.
Our agriculture, which accounts for 26.4 per cent of our overall gross domestic product and employs more than 75 per cent of the workforce, is considered one of the main drivers of our economy. We are making additional efforts to meet the challenges of establishing and developing agribusiness through land reform in order to enable peasants to own land. We are increasing productivity, building infrastructure, guiding production to allow access to markets, capital, seeds and inputs, and providing technical services and training.
Given all of this, the economic outlook for Madagascar is favourable; our growth rate is around 4 per cent in 2017 and next year will exceed 5 per cent. That will create economic momentum and help to establish a new development trajectory for improving the lives of the people of Madagascar. Our aim is to raise Madagascar to the rank of a middle-income country by 2030.
I take this opportunity to inform the Assembly that we have begun a reform process for improving the independence of our judiciary and our anti-corruption office. We have prepared measures to protect the integrity of our democratic processes, not to mention public security, which is a very sensitive area in Madagascar. The reforms we have undertaken have allowed us to enjoy lasting economic recovery, and I am convinced that this recovery will be supported by greater investment. Our economic growth rate is expected to reach more than 6 per cent per year by 2020. That is attainable.
Yesterday, in his speech at the opening of the general debate, the President of the General Assembly expressed the hope that next year his successor would be able to commend the progress made at the seventy-second session of the General Assembly with regard to such global challenges as the state of global peace and security, global disparities and inequalities, persistent poverty, the outrageous fact that we have more than 65 million refugees, international terrorism, human rights, the preservation of the planet and so forth. The General Assembly already has the tools it needs to do this, and now it is a matter of strengthening them and improving the way they are used by emphasizing prevention. Madagascar will support the President in that regard.
This is also an opportunity for me to reiterate from the magnificent sounding board that is the rostrum of the General Assembly the appeal launched in Antananarivo at the sixteenth Summit of la Francophonie:
“Our Francophone community, aware of its responsibilities and based on the Antananarivo Declaration, is determined to work for shared growth, sustainable and responsible development, and the establishment of fairer and more united economic relations by strengthening our dialogue and influence in international forums. By holding high our values of solidarity and sharing for a more peaceful world, we call for a new model of sustainable and inclusive development that responds to the concerns and meets the expectations of our peoples.”
We must also recall the importance of investing in youth. I was pleased to learn yesterday that the first meeting of the United Nations Office of Counter-Terrorism, which was established at the initiative of the Secretary- General, will be held next year. Madagascar expresses its readiness to work closely with the United Nations to sustainably eradicate the scourge of terrorism.
Finally, I cannot conclude without expressing my heartfelt sympathy for Mexico, which just yesterday experienced a new, deadly earthquake in Mexico City. On behalf of the country and the people of Madagascar and myself, I would like to express my solidarity, compassion and sincere condolences to the President, the people and the Government of Mexico, with special thoughts for those who have lost loved ones.